Citation Nr: 1509655	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial compensable disability rating for residuals of left tibial stress fractures.

3.  Entitlement to an initial compensable disability rating for residuals of right tibial stress fractures.

4.  Whether the disability rating for tinea versicolor was properly reduced from 30 percent to 10 percent, effective in November 2012; and entitlement to an increased disability rating.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 2005 to November 2009, when he was discharged on account of physical disability.  He was awarded the Combat Infantry Badge, and the Iraq Campaign Medal with Campaign Star, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of December 2009 and August 2012.  Although the Veteran had requested to appear during a personal hearing before a Veterans Law Judge, he withdrew this request in February 2013.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of entitlement to a compensable disability rating for residuals of left and right tibial stress fractures, and to an increased disability rating for tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Upon entrance into service, the Veteran was assessed as having mild, asymptomatic bilateral pes planus; while upon discharge from service, his bilateral pes planus was assessed as severe and symptomatic.

2.  The Veteran continues to have symptomatic pes planus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral pes planus based upon aggravation is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

According to the report of the general medical examination performed in January 2005, just prior to the Veteran's entrance into active service, clinical examination revealed mild, asymptomatic pes planus.  When he was discharged from service, however, clinical examination in May 2009 revealed pes planus that was characterized as severe and symptomatic.  

The Veteran asserts that he was first issued shoe inserts for the treatment of pes planus during service and that he has used inserts ever since.  He also provides his own recollection of his feet worsening and "becoming completely flat" during his service time.  

The report of a October 2009 VA examination reflects the examiner's assessment that the Veteran had clinically-shown mild bilateral pes planus which was not confirmed upon X-ray.  

In this case, it appears that the Veteran's mild and asymptomatic pes planus worsened during service, to the extent that he required shoe inserts and his pes planus was described as severe shortly before his discharge.  The RO has essentially found that although the pes planus may have worsened during service, following service, it improved to the point where it was again described as "mild" by the VA examiner.  

The Board places less emphasis than the RO upon the use of the word "mild" during the November 2009 VA examination.  Attempting to quantify words such as "mild," or "moderate," or even "severe" can be tricky and even misleading.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners and treating physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In this case, the comparison between the mild, asymptomatic condition of the Veteran's arches prior to service and the severe, symptomatic condition of his arches at discharge is dramatic and convincing, especially when viewed in conjunction with the provision of arch supports during service.  A progression, or worsening, is definitely established during service.  The Veteran's own statements about continuing to experience pain associated with flat feet are also credible and convincing.  

The law dictates that the benefit of the doubt must be afforded to the claimant in such cases.  The Board therefore holds that service connection for bilateral pes planus based upon aggravation in service is warranted.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

The Board observes, however, that in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  When assigning the appropriate disability rating, the RO will need to take this guidance into consideration.


ORDER

Service connection for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As it appears that the Veteran continues to receive VA medical care, his VA records should be updated for his claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   The RO did obtain records from Oswego Community Based Outpatient Clinic starting in November 2011, and those records indicate that was when the Veteran established care at that facility. 

If the Veteran has received any private medical care for either of the disabilities at issue, he is hereby notified that he should inform the VA so that VA can assist him in obtaining records reflecting this medical care to support his appeal.


Tibial stress fractures of both legs

The Veteran developed bilateral tibial stress fractures, or shin splints, during service.  They did not heal following rest and treatment, and the Veteran was discharged in part because of these stress fractures.  The report of a February 2009 nuclear bone scan was interpreted as showing "linear areas of increased radiopharmaceutical uptake along the bilateral tibial cortices."  The radiologist rendered a diagnostic impression of "mild to moderately severe stress reaction of the tibias bordering small stress fractures in the right distal tibia."  

The RO granted service connection following the Veteran's discharge from service, based upon the service treatment records; however the RO denied a compensable rating because an October 2009 VA examiner deemed that the Veteran's tibial stress fractures had resolved.  However, the Veteran appropriately points out that this determination was based upon less complete information than the original rating, as the VA examiner did not perform a contemporaneous bone scan, but based her determination upon clinical findings only.  

Governing regulation provides that when any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13.  In this case, the information reflected on the October 2009 examination report cannot be said to be comparable to the information gleaned from the February 2009 bone scan.  Furthermore, the October 2009 determination that the stress fractures had resolved appears inconsistent with the Veteran's reports of continued pain in his shins.  

Additional pertinent information is reflected in the report of a November 2011 physical examination which was performed in conjunction with the Veteran establishing primary medical care with VA after he had relocated to a new state.  According to the report of this general medical examination, there was mild tenderness to deep palpation of the distal tibia along the medial aspect.  His primary care physician noted that problem was chronic, although the Veteran was "not clinically that concerned."  He was instructed to use anti-inflammatory medicines and good athletic footwear to help with the problem.  

The Veteran's representative has requested that a contemporaneous VA examination be conducted to provide updated information as to the current level of impairment related to his tibial stress fractures.  The Board agrees that another examination is warranted under these circumstances.  However, we caution that the decision as to whether another nuclear bone scan should be conducted is a medical one and one requiring informed consent on the part of the Veteran, rather than a legal determination to be made by the Board.  Although it would appear that repeating the nuclear bone scan would allow a direct comparison with the Veteran's condition during service, this test may not be the best thing overall for the Veteran.  As it is the overall focus and responsibility of the VA to help Veterans be healthier, he, together with his physicians and the VA examiner, must determine whether the additional radioactive exposures inherent in such a test are warranted for the mere purpose of obtaining information which meets the legal standard of thoroughness of examination set forth in 38 C.F.R. § 4.13.  If it is decided that such a test is unwarranted from a medical perspective, the Board expects that the examination will be as thorough as possible without such a test, and VA adjudicators will render the best decision possible with the information available.  


Tinea versicolor

Following the Veteran's discharge from service, the RO granted service connection for tinea versicolor and assigned a 30 percent disability rating, based upon the percentage of unexposed skin affected, or covered by, the disease.  A routine re-evaluation was conducted in March 2012, when a VA skin examination was performed.  The report of this examination showed the disease affected a smaller portion of the Veteran's unexposed skin.  Based upon this report, the RO proposed to reduce the disability rating assigned to tinea versicolor to 10 percent.  The Veteran was provided with notice of the proposed reduction in June 2012.  The RO then implemented the reduction in an August 2012 rating decision, effective in November 2012.  The Veteran was provided with notice of this decision as well.  

Based upon this chain of events, the Board finds that the RO fully complied with the procedural requirements for effectuating a reduction in compensation based upon a reduced disability rating, set forth in 38 C.F.R. § 3.105(e).  Thus, the Veteran's due process rights in this matter were protected and the rating was reduced properly according to law. 

The Board determines that the matter must be remanded for further evidentiary development however, because the evidence as to the extent of the Veteran's tinea versicolor is unclear from the evidence of record.  

The report of a November 2011 Iraq and Afghan post-deployment screen preventative medicine visit reflects that the Veteran reported no persistent skin rash at that time.  In his February 2013 substantive appeal pertaining to this reduction, the Veteran indicated that he would be obtaining a medical opinion to the effect that the tinea versicolor did in fact cover a greater portion of his body.  However, no such opinion or medical evidence has been received.  The Veteran contends that at least 33% of his body is afflicted with the tinea versicolor and has presented photographs which appear to show tinea on his back, chest, and shoulders.  He also contends that he treats the condition with over the counter shampoos containing pyrithicone zinc.  

In his August 2012 notice of disagreement, the Veteran claims that tinea versicolor affects his face underneath his beard.  Medical records show he has pseudofollicitis barbae which affects his face, and do not confirm tinea affecting his face.  Service connection is separately in effect for pseudofollicitis barbae.  Thus, whether tinea also affects his face, an exposed area, should be investigated and clarified upon examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since December 2012 from Oswego/Syracuse.

2.  The veteran should be afforded a VA orthopedic examination to identify, to the extent medically feasible, whether the Veteran continues to have symptoms due to the stress fractures in his tibia, or whether such fractures have resolved.  Please see pages 7-8, above.

The claims folder, including all electronic records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete and fully-explained rationale for all opinions rendered.

3.  The veteran should be afforded a VA dermatologic examination to identify the current extent of tinea versicolor and all impairment associated therewith.  The examiner is especially requested to determine whether the Veteran has tinea versicolor affecting any exposed areas, such as underneath his beard.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  


4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


